Case: 13-15453    Date Filed: 10/07/2014   Page: 1 of 4


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 13-15453
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 5:13-cr-00098-AKK-HGD-2



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

JOSEPH MICHAEL BORDEN,

                                                           Defendant-Appellant.

                         ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                        ________________________

                               (October 7, 2014)

Before TJOFLAT, HULL and FAY, Circuit Judges.

PER CURIAM:

     Pursuant to a plea agreement, Joseph Borden pled guilty to both counts of
                Case: 13-15453       Date Filed: 10/07/2014       Page: 2 of 4


two-count indictment: Count One, armed bank robbery, in violation of 18 U.S.C.

§§ 2113(a) and (d); and Count Two, brandishing a firearm in relation to a crime of

violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). The District Court then

sentenced Borden to consecutive prison terms of twenty-one months on Count One

and forty-two months on Count Two.

       Borden now appeals his convictions, presenting two arguments, neither of

which was raised before the District Court: (1) his pleas of guilty were involuntary

because his lawyer coerced him in to entering the pleas, and (2) his lawyer denied

him his Sixth Amendment right to effective assistance of counsel in failing

adequately to investigate his potential defenses and in coercing him into pleading

guilty. We do not consider the second argument because the record has not been

developed regarding counsel’s alleged inappropriate behavior. United States v.

Franklin, 694 F.3d 1, 8 (11th Cir. 2012).1 We find no merit in Borden’s first

argument and according affirm his convictions.

       Borden was indicted along with John Vansteenis. Vansteenis entered the

People’s Bank in Decatur, Alabama, and, pointing a pistol at a teller, demanded

money. The teller gave him approximately $2,700. He left the bank and joined

Borden, who was waiting in the getaway car. The car was stopped by the police,

and Vansteenis admitted that he had robbed a bank. Borden, after being advised of

       1
         Borden can challenge his lawyer’s allegedly ineffective performance in a collateral
proceeding brought under 28 U.S.C. § 2255.
                                               2
               Case: 13-15453      Date Filed: 10/07/2014     Page: 3 of 4


his Miranda rights, said that he had driven Vansteenis around so he could rob

various targets.

       A defendant who enters a plea of guilty waives several constitutional rights

and, therefore, due process requires that the plea be knowingly and voluntarily

made. McCarthy v. United States, 394 U.S. 459, 466, 89 S. Ct. 1166, 1171, 22 L.

Ed. 2d 418 (1969). For a guilty plea to be entered into knowingly and voluntarily,

it must satisfy three “core concerns,” of Rule 11, which are that “(1) the guilty plea

must be free from coercion; (2) the defendant must understand the nature of the

charges; and (3) the defendant must know and understand the consequences of his

guilty plea.” United States v. Siegel, 102 F.3d 477, 481 (11th Cir. 1996); See Fed.

R. Crim. P. 11.


       In order to ensure that a plea is knowing and voluntary, trial courts are “best

advised to conduct an on the record examination of the defendant which should

include, inter alia, an attempt to satisfy itself that the defendant understands the

nature of the charges, his right to a jury trial, the acts sufficient to constitute the

offenses for which he is charged and the permissible range of sentences.” Boykin

v. Alabama, 395 U.S. 238, 244 n.7, 89 S. Ct. 1709, 1713 n.7, 23 L. Ed. 2d
274 (1969). We apply a “strong presumption” that statements made by a defendant

during his plea colloquy are true. United States v. Medlock, 12 F.3d 185, 187 (11th

Cir. 1994). Therefore, “when a defendant makes statements under oath at a plea

                                             3
               Case: 13-15453     Date Filed: 10/07/2014     Page: 4 of 4


colloquy, he bears a heavy burden to show his statements were false.” United

States v. Rogers, 848 F.2d 166, 168 (11th Cir. 1988).

      Because Borden did not raise his involuntary-guilty-plea argument in the

District Court, we review it for plain error, for plain-error review applies to

purported Rule 11 violations raised for the first time on appeal. United States v.

Monroe, 353 F.3d 1346, 1349–50 (11th Cir. 2003). He must show that (1) an

“error”; (2) “that is plain”; and (3) “that affects substantial rights” has occurred.

Id. at 1349 (quotations omitted). “If all three conditions are met, [we] may

exercise [our] discretion to notice a forfeited error, but only if (4) the error

seriously affects the fairness, integrity, or public reputation of judicial

proceedings.” Id. (quotations omitted).

      There is no plain error here. In the plea agreement, Borden acknowledged

that he entered into the agreement voluntarily and knowingly and that no threats or

force were used to induce him into pleading guilty. In addition, at the change-of-

plea hearing, Borden told the District Court that no one had threatened or coerced

him into entering the guilty plea. Borden’s argument, that he felt like he had no

choice but to tell the court that he entered into the agreement willingly, is not

enough alone to show that he was coerced into a guilty plea.

      AFFIRMED.




                                            4